Title: To George Washington from Major General Philip Schuyler, 2 June 1778
From: Schuyler, Philip
To: Washington, George


                    
                        Dear Sir
                        Albany [N.Y.] June 2d 1778
                    
                    Yesterday the inclosed Information was given me by a person whom I sent to the Enemy with a view if possible to learn their Intentions and what particular Object they had in View—I have the fullest Confidence that he has been informed what he has related to me; but whether such are the real Designs of the Enemy Time must determine—That the Tories have Hopes of seeing our Army moving up Hudson’s River is beyond a Doubt—It is also certain that many of them are daily passing thro’ the Country to the Westward—Some are known to have already joined Butler at Kanasedega and the Enemy who lately attacked and destroyed thirteen Houses in a Settlement called Durlock about forty Miles from hence were chiefly Tories & Indians.
                    About twenty Senecas and some others arrived in this Town—I have not yet seen them. I am &c.
                    
                        Ph: Schuyler
                    
                 